Citation Nr: 0821130	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-14 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for chronic fatigue 
syndrome.  

4.  Entitlement to service connection for xerosis.

5.  Entitlement to service connection for allergic rhinitis.  

6.  Entitlement to service connection for folliculitis.

7.  Entitlement to service connection for a right ankle 
disability.

8.  Entitlement to service connection for aphthous ulcers.

9.  Entitlement to service connection for sinus tachycardia.

10. Entitlement to service connection for acne.

11. Entitlement to service connection for a psychiatric 
disability claimed as an anxiety disorder. 

12. Entitlement to service connection for parasthesias of the 
feet.

13. Entitlement to service connection for a disability of the 
right hamstring disability. 

14. Entitlement to an initial compensable evaluation for 
hypertension. 

15. Entitlement to an initial compensable evaluation for 
migraine headaches.  

16. Entitlement to an initial compensable evaluation for 
rhinosinusitis.

17. Entitlement to an initial compensable evaluation for 
bilateral hearing loss. 

18. Entitlement to an initial compensable evaluation for a 
varicocele.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1980 to January 
2003.  There is no indication that the veteran served in the 
Persian Gulf region.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA).  The veteran resides 
outside of the United States, and the Pittsburgh RO has 
jurisdiction of such cases.  

The veteran's June 2004 notice of disagreement and April 2006 
statement of the case each included the issues of entitlement 
to service connection for a back disability and entitlement 
to a compensable evaluation for tinnitus.  

An April 2006 rating decision increased the evaluation for 
the veteran's tinnitus to 10 percent.  Afterwards, the 
veteran did not include this issue in the May 2006 statement 
that was accepted as his substantive appeal.  It has not been 
certified on appeal to the Board.  An appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  The Board will not 
further consider this issue.

Entitlement to service connection for the residuals of a 
ruptured disc at L5 to S1 was established in a January 2007 
rating decision.  This is considered a complete grant of the 
benefit sought on appeal, and this issue is no longer before 
the Board.  

The issues of entitlement to service connection for 
gastroesophageal reflux disease, vertigo, chronic fatigue, 
and parasthesias of the feet, and entitlement to an initial 
compensable evaluation for bilateral hearing loss will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.



FINDINGS OF FACT

1.  The veteran was treated for xerosis during active 
service; he reports that he has continued to experience 
xerosis since service, and the xerosis was noted on the most 
recent post service examination. 

2.  The veteran does not have current rhinitis.

3.  The veteran does not have current folliculitis

4.  The veteran was treated for a right ankle sprain during 
active service; current medical evidence continues to show 
right ankle pain and that the veteran's previous injury has 
never completely healed. 

5.  The veteran was treated for alphthous ulcers during 
service, but the post service medical evidence does not show 
aphthous ulcers.  

6.  Current sinus tachycardia has not been demonstrated. 

7.  Current acne has not been demonstrated. 

8.  There is no evidence of anxiety in service.

9.  The veteran was treated for a right hamstring pull during 
service, but the post service medical evidence does not show 
disability of the right hamstring. 

10. The veteran's hypertension has never been productive of 
diastolic pressures predominately 100 or more or systolic 
pressures predominately 160 or more. 

11. The veteran has characteristic prostrating headaches 
every two to three weeks lasting for two or three days; the 
evidence does not show that he has very frequent and 
completely prostrating headaches.  

12. The evidence does not demonstrate that the veteran's 
rhinosinusitis is productive of either one or two 
incapacitating episodes or three to six non-incapacitating 
episodes per year. 

13. The veteran's varicocele is asymptomatic and empties 
completely on lying down. 


CONCLUSIONS OF LAW

1.  Xerosis was incurred due to active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  Rhinitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303.  

3.  Folliculitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303.  

4.  A right ankle disability was incurred due to service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  

5.  Alphthous ulcers were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.303.  

6.  Sinus tachycardia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.303.  

7.  Chronic acne was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. 
§ 3.303.  

8.  Anxiety was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.  

9.  A right hamstring disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. § 3.303.  

10. The criteria for an initial compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).  

11. The criteria for a 30 percent evaluation for migraine 
headaches have been met; the criteria for an evaluation in 
excess of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.124a, Code 8100.  

12. The criteria for an initial compensable evaluation for 
rhinosinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6510 
(2007).  

13. The criteria for an initial compensable evaluation for a 
varicocele have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In this case, the veteran was provided with preadudication 
VCAA notice by letter dated June 2003.  This letter told the 
veteran what evidence was needed to substantiate all of his 
claims for service connection.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  The letter asked the veteran to 
notify VA if he knew of any evidence or information that he 
thought would support his claim.  It also notified him that 
it was his duty to send all of the evidence he may have in 
his possession.  This met the requirement to notify the 
veteran to send any relevant evidence in his possession.  

The veteran's status as a veteran has been established and is 
not at issue.  He did not receive information pertaining to 
the degree of disability or the establishment of effective 
dates until September 2007.  His claim has not been 
readjudicated since the receipt of this letter.  However, the 
veteran is not harmed by the failure to provide this 
information prior to the initial adjudication of his claims.  
As for the claims that are to be denied, neither a disability 
evaluation nor effective date will be assigned.  Any 
allowances are considered a complete grant of the disability 
sought on appeal.  The veteran has not alleged that he has 
been harmed by the timing of the receipt of this notice.  
Therefore, as there is no harm that can result to the 
veteran, the Board will proceed with adjudication of his 
claims for service connection.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The veteran has not been provided with additional VCAA 
notification regarding appeals for higher initial 
evaluations.  The claim arises from disagreement with the 
initial rating following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements. See Dunlap, 
21 Vet. App. at 119; Goodwin v. Peake, No. 05-0876 (Fed. Cir. 
May 19, 2008)   

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  Three large envelopes of 
service medical records have been obtained, and there is no 
indication that there are any additional service medical 
records.  The veteran was invited to submit any service 
medical records in his possession.  He was afforded necessary 
examinations with regard to all claims not addressed in the 
remand section of this decision.  There is no indication that 
there are any pertinent outstanding medical records that must 
be obtained, and the Board may proceed with its review of the 
veteran's appeal. 

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Xerosis

The veteran contends that he has an excess of dry and dead 
skin on his legs.  He states that he has experienced dry skin 
since living in England.

The service medical records show that the veteran was seen 
for xerosis in February 1986.  A February 1987 periodic 
examination includes a diagnosis of xerosis.

The post service medical records include the report of a 
September 2003 VA fee basis examination.  The veteran 
reported that he frequently had dry skin of the heels and 
lower legs.  This was not present on examination.  

However, a February 2006 VA fee basis examination reported 
that the veteran has dry and itchy skin which affects the 
heels and lower legs.  This produced a lot of dead skin and 
had a high nuisance value.  

The Board finds that entitlement to service connection for 
xerosis is established.  The veteran was treated for this 
disability on two occasions during service.  These occasions 
were dated a year apart from each other.  Post service 
medical records show that while the September 2003 
examination was negative for any current findings, the 
February 2006 examination showed that they were present.  
Therefore, as the veteran was treated for xerosis and reports 
that he has experienced frequent problems with this 
disability, and as it was demonstrated on the most recent 
examination, entitlement to service connection for xerosis is 
established.  The Board has resolved all reasonable doubt in 
favor of the veteran in reaching this determination. 

Rhinitis

The service medical records show that the veteran was treated 
for periodic rhinitis in April 1985.  Subsequent service 
treatment records occasionally note a history of periodic 
rhinitis.  An ear, nose, and throat examination conducted in 
September 2001 included a diagnosis of bronchosinusitis, but 
no findings of rhinitis.  

After discharge from service, the veteran was afforded a VA 
ear, nose, and throat fee basis examination in September 
2003.  After a review of the veteran's history and an 
endoscopic examination, the diagnosis was chronic 
rhinosinusitis.  Rhinitis was not included as a diagnosis.  

As noted, service connection has been granted for 
rhinosinusitis.

The Board finds that entitlement to service connection for 
rhinitis is not warranted.  Although the veteran was treated 
for this disability near the beginning of his active service 
in April 1985, service medical records dated subsequent to 
that time show only rhinitis by history.  The post service 
medical records do not include a diagnosis of rhinitis.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  The current diagnosis for the 
veteran's nasal complaints is rhinosinusitis, for which 
service connection has been established.  There is no current 
diagnosis of rhinitis.  Therefore, service connection for 
this disability is not warranted.  

Folliculitis

The service medical records indicate that the veteran was 
treated for folliculitis in April 1985 and November 1986.  
However, his service medical records are negative for 
folliculitis during the veteran's final 16 years of active 
duty.  The September 2003 post service examination found that 
there was no current evidence of folliculitis.  As there is 
no evidence of a current diagnosis of folliculitis, 
entitlement to service connection is not established.  

Right Ankle

The veteran contends that he has a chronic right ankle 
disability as a result of a sprain he sustained in service.  

The veteran's service medical records show that he was 
treated for a sprained ankle in December 1981.  An X-ray 
study obtained at this time was negative.  He continued, 
however, to be seen for right ankle complaints through 
February 1982.  The remainder of the veteran's service 
treatment records are negative for complaints or diagnoses 
regarding the right ankle. 

After discharge from service, the September 2003 examination 
noted the veteran's ankle sprain in the early 1980s.  The 
veteran now complained of stiffness in the ankle and 
tightening of the calf, as well as aching on activity.  On 
examination, the veteran had pain of forced passive dorsi-
flexion and plantar flexion of the right ankle.  The 
examiner's summary stated that the veteran had injuries to 
the legs which seem not to have completely healed.  

The evidence establishes that the veteran was treated for a 
right ankle sprain for a three month period in 1981 and 1982.  
An examination conducted within a year of discharge from 
service found objective evidence of continued ankle pain, and 
yielded an opinion that his previous injury had not 
completely healed.  There is no medical opinion to the 
contrary.  Therefore, as there is evidence of an injury in 
service, a current disability and a link between the injury 
and disability, service connection is warranted. 

Aphthous Ulcers

The veteran was treated for oral ulcers during service for 
two days in November 1986.  The remaining service medical 
records are negative for treatment of ulcers.

The September 2003 examination noted the previous treatment 
history but stated that the veteran did not currently have 
any ulcers.  

The ulcers for which the veteran was treated in service were 
apparently acute and transitory, and resolved without any 
permanent residuals.  As the evidence is to the effect that 
the veteran does not have current aphthous ulcers, service 
connection may not be granted. 


Sinus Tachycardia

The service medical records are negative for findings of 
sinus tachycardia.  The September 2003 examination noted that 
the veteran's pulse was 80 beats per minute, regular and of 
good volume.  Neither the September 2003 nor the February 
2006 examinations included any findings of sinus tachycardia 
and there is no evidence of treatment for this condition.  As 
there is no evidence of this disability in service and no 
evidence of current sinus tachycardia, service connection for 
this disability is not warranted. 

Acne

During service, the veteran was treated for acne on several 
occasions during the 1980s.  He was seen for acne in April 
1985, and February 1987 records describe severe acne on the 
chest and back.  Subsequent service medical records do not 
show treatment for this disability.  

After service, the September 2003 examiner noted the history 
of acne, but stated that the veteran did not currently have 
acne.  There is no other evidence of acne since service.  As 
there is no evidence of current acne, entitlement to service 
connection is not established.  

Anxiety

The veteran's service treatment records are negative for 
treatment or complaints pertaining to anxiety.  The veteran 
was seen at the mental health clinic on several occasions in 
January and February 2000 in order to receive biofeedback for 
his headaches.  There were no findings of anxiety in these 
records, and no indication of previous treatment for this 
disability.  

The veteran reported that he felt anxious at the September 
2003 examination.  The examiner did not enter a diagnosis, 
but did state that a psychiatric opinion was required. 

The Board finds that entitlement to service connection for 
anxiety is not warranted.  There is no medical evidence to 
show that the veteran was treated for anxiety in service, and 
no medical evidence that includes a diagnosis of an anxiety 
disorder.  

At this juncture, the Board notes that the veteran has not 
been afforded a psychiatric examination for his claimed 
anxiety.  The Board finds that the evidence does not 
establish the need for such an examination.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83. 

In this case, the veteran has not provided any specific 
contentions regarding his anxiety, other than to note in his 
June 2004 notice of disagreement that he had only recently 
begun to experience anxiety.  There is no competent evidence 
that indicates the veteran has a current disability, and no 
there is no evidence that the veteran's anxiety may be 
associated with service.  Therefore, an additional 
examination based on the veteran's complaints is not 
warranted.  

Right Hamstring

Service treatment records show that in January 2000, the 
veteran was seen with a complaint of hamstring pain.  

Post service, the September 2003 examiner noted the veteran's 
history of  hamstring pull.  However, the examiner stated 
that the only abnormality that he could find was right ankle 
pain.  A chronic hamstring pull was not included among the 
diagnosis.  There is no other post-service evidence of a 
hamstring disability.  As there is no evidence of a current 
disability due to a right hamstring pull, the evidence is 
against the grant of service connection.  

Initial Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

Service connection for each of the veteran's disabilities was 
established in a January 2007 rating decision.  A zero 
percent evaluation was assigned to each of these 
disabilities, effective from February 1, 2003.  



Hypertension

Under the regulations currently in effect, hypertensive 
vascular disease with diastolic pressure of predominantly 130 
or more is evaluated as 60 percent disabling.  Diastolic 
pressure of predominantly 120 or more is evaluated as 40 
percent disabling.  Diastolic pressure of predominantly 110 
or more, or systolic pressure of 200 or more is evaluated as 
20 percent disabling.  Diastolic pressure of predominantly 
100 or more, or systolic pressure predominately 160 or more 
is evaluated as 10 percent disabling.  This is also the 
minimum evaluation for an individual with a history of 
diastolic pressure predominately 100 or more that requires 
continuous medication for control.  This regulation further 
states that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  Hypertension that is due to 
aortic insufficiency or hyperthyroidism, which is usually the 
isolated systolic type, is to be evaluated as part of the 
condition causing it rather than a separate evaluation.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  

The September 2003 examination noted that the veteran had 
been found to have high blood pressure on some past 
examinations, but that he was not offered treatment until 
2001.  He currently declined to take medication.  On 
examination, his blood pressure was on 145/100, 130/95, and 
130/90 taken on three occasions while lying.  It was also 
measured at 125/90 on one occasion while sitting.  

The February 2006 examination shows that the veteran was 
taking daily medication for hypertension.  His blood pressure 
was 122/84.  

The most recent examination shows that the veteran now takes 
medication for his hypertension on a daily basis.  However, 
the evidence does not show that the veteran's blood pressure 
was ever predominately 100 or more for the diastolic, or 160 
or more for the systolic.  The September 2003 examination 
measured the veteran's blood pressure on four occasions, but 
only one of these showed a diastolic reading of 100 and none 
had a systolic reading of 160.  As the evidence does not show 
that the veteran's has had diastolic pressures of 
predominantly 100 or more, or systolic pressure of 
predominately 160 at any time since discharge from service, 
there is no basis on which to award a higher evaluation.  

Migraines

Migraines which are very frequently completely prostrating 
with prolonged attacks productive of severe economic 
inadaptability are evaluated as 50 percent disabling.  
Characteristic prostrating attacks occurring on an average of 
once a month over the last several months are evaluated as 30 
percent disabling.  Characteristic prostrating attacks 
averaging one in two months over the last several months 
merits continuation of the 10 percent evaluation now in 
effect.  38 C.F.R. § 4.124a, Code 8100.  

At the September 2003 examination, the veteran reported that 
he experienced headaches every two to three weeks.  These 
were associated with dizziness and nausea and would last for 
two or three days.  The veteran treated his headaches by 
lying down in a dark room, but he did not like to take 
medication.  The February 2006 examination did not note how 
often the veteran experiences headaches, but did state that 
these headaches in particular adversely affected the 
veteran's quality of life.  The veteran's reports of 
headaches every two to three weeks approximate the criteria 
for a 30 percent rating based on prostrating attacks 
averaging once a month.  Therefore, a 30 percent rating is 
warranted for the entire period on appeal.  

The frequency of prostrating attacks falls between the 
criteria for a 30 and a 50 percent rating.  There is, 
however, no evidence of severe economic inadaptability.  The 
2003 examination showed that he had worked as a sales 
associate since service, and there have been no reports that 
migraines have interfered with this employment.  Absent 
evidence of severe economic impact, the criteria for a 50 
percent evaluation are not met or approximated.  

Rhinosinusitis

The veteran's rhinosinusitis is evaluated under the rating 
code for chronic pansinusitis; which in turn is evaluated 
under the general rating formula for sinusitis.  38 C.F.R. 
§ 4.97, Code 6510.  Under this formula, a 50 percent rating 
is warranted following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  
Three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) of antibiotic 
treatment, or more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting is evaluated as 30 percent 
disabling.  One or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six  weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting is rated as 10 
disabling.  Sinusitis that is detected by X-ray only is 
evaluated as zero percent disabling.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97

The evidence does not support entitlement to a compensable 
evaluation for the veteran's rhinosinusitis.  The September 
2003 ear, nose, and throat examination noted the veteran's 
history of intermittent nasal obstruction, paranasal face 
pain, and intermittent mucopurulent discharge, and further 
noted that the veteran would use steroid nasal sprays and 
antihistamines during hay fever season.  However, an 
endoscopic examination showed only a small amount of mucous 
coming from the sinuses to the middle turbinates.  There was 
no active infection, and no face pain on palpation.  As the 
evidence does not show that the veteran experiences either 
one or two incapacitating episodes a year or three to six 
non-incapacitating episodes a year of sinusitis, a 
compensable evaluation may not be assigned.  

Varicocele

The rating code does not contain an entry for a varicocele.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The veteran's varicocele has been evaluated by analogy to 
varicose veins.  Under the rating code for varicose veins, a 
noncompensable disability rating is warranted for 
asymptomatic varicose veins that are palpable or visible.  38 
C.F.R. § 4.104, Diagnostic Code 7120.  A 10 percent 
evaluation is warranted for varicose veins that are 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  38 C.F.R. § 4.104, Diagnostic Code 
7120.

The criteria for a compensable evaluation for the veteran's 
varicocele have not been met.  The September 2003 examination 
notes that this was discovered during a routine examination 
in the early 1990s.  It was symptom free and had not changed.  
On examination, there was no tenderness or mass.  The 
varicocele emptied completely when the veteran would lie 
down.  There is no other post service evidence pertaining to 
the varicocele.  As the evidence does not demonstrate edema, 
aching, or any other symptoms, a 10 percent rating is not 
warranted.  


ORDER

Entitlement to service connection for xerosis is granted. 

Entitlement to service connection for allergic rhinitis is 
denied. 

Entitlement to service connection for folliculitis is denied. 

Entitlement to service connection for a right ankle 
disability is granted. 

Entitlement to service connection for aphthous ulcers is 
denied. 

Entitlement to service connection for sinus tachycardia is 
denied. 

Entitlement to service connection for acne is denied. 

Entitlement to service connection for a psychiatric 
disability claimed as an anxiety disorder is denied. 

Entitlement to service connection for a disability of the 
right hamstring is denied. 

Entitlement to an initial compensable evaluation for 
hypertension is denied. 

Entitlement to an initial 30 percent evaluation for migraines 
is granted, effective February 1, 2003. 

Entitlement to an initial compensable evaluation for 
rhinosinusitis is denied. 

Entitlement to an initial compensable evaluation for a 
varicocele is denied. 


REMAND

The veteran's service medical records show that in January 
2000, he was seen with complaints of acid reflux at night.  
He also complained of feeling ill to his stomach during the 
day.  The veteran was treated with medication, but a 
diagnosis was not entered.  

After service, at the September 2003 examination, the veteran 
reported that his problem began in the 1980s.  He complained 
of a retrosternal burning and acid taste in the back of his 
mouth, mainly at night.  This occurred maybe twice a week, 
especially with spicy foods.  The examiner did not reach a 
diagnosis, and stated that the veteran should be examined by 
a specialist.  Similarly, the February 2006 examiner stated 
that the veteran would suffer from symptoms typical of 
gastrointestinal reflux every so often, but there was no 
further examination and a diagnosis was not offered.  

Although there is not a diagnosis of gastroesophageal reflux 
disease either during service or after service, the evidence 
does show that the veteran has been treated for symptoms 
which the February 2006 examiner characterized as typical of 
this disability.  This constitutes signs and symptoms of a 
current disability that may be associated with active 
service, which triggers the duty to schedule the veteran for 
an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The veteran has never been afforded the examination 
by a specialist that was recommended by his September 2003 
examiner.  The Board finds that the veteran should be 
scheduled for an examination by a gastroenterologist or other 
qualified specialist.  

The service medical records further show that the veteran was 
frequently seen for complaints of dizziness from the late 
1990s until discharge from service.  He underwent neurologic 
examination for these complaints prior to discharge, but 
although his complaints persisted, the examiners did not 
reach a diagnosis for a chronic disability, to include 
vertigo.  

After discharge, the veteran continued to report dizziness.  
The September 2003 VA fee basis general examination refers 
the reader to the September 2003 VA fee basis ear, nose, and 
throat examination for an evaluation of the veteran's reports 
of dizziness.  However, a review of the ear, nose, and throat 
examination shows that these complaints were not addressed.  
The Board finds that the veteran should be scheduled for an 
examination by an appropriate specialist in order to 
determine whether or not the veteran has a chronic disability 
manifested by dizziness, and whether or not this disability 
is related to service. 

Similarly, the service medical records show that the veteran 
was examined for complaints of parasthesias of his feet in 
March 1999 and January 2002.  The March 1999 examination did 
not find objective evidence of parasthesias, while the 
January 2002 examination diagnosed transient intermittent 
parasthesias.  After service, the September 2003 VA fee basis 
examiner included a brief neurological assessment, but added 
that the veteran's complaints required assessment by a 
neurologist.  This has not been accomplished, and the veteran 
should be scheduled for such an examination.  

The service medical records also note that the veteran was 
seen for complaints of fatigue in February 1999 and again in 
September 1999.  He continues to report variable episodes of 
power failure, especially in the afternoon.  Neither the 
service medical records nor the post service examinations 
include a diagnosis of chronic fatigue syndrome or any other 
underlying disabilities which might be responsible for the 
veteran's complaints.  

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires specific criteria.  These include new onset of 
debilitating fatigue severe enough to reduce daily activity 
to less than 50 percent of the usual level for at least six 
months; the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and six or more of the following: 
acute onset of the condition, low grade fever, nonexudative 
pharyngitis, palpable or tender cervical or axillary lymph 
nodes, generalized muscle aches or weakness, fatigue lasting 
24 hours or longer after exercise, headaches (of a type, 
severity, or pattern that is different from headaches in the 
pre-morbid state), migratory joint pains, neuropsychologic 
symptoms, and sleep disturbance.  See 38 C.F.R. § 4.88a 
(2007).  

The veteran has not been afforded an examination in which the 
provisions of 38 C.F.R. § 4.88a have been made available to 
the examiner.  Given that the veteran has experienced 
complaints of fatigue both during and after service, and 
given that the veteran has complained of symptoms such as 
pharyngitis, muscle aches and weakness, fatigue, headaches, 
sleep disturbance, and neuropsychologic symptoms, he must be 
afforded an examination to determine whether or not these 
complaints can be attributed to other identifiable 
conditions, or if they are part of a chronic fatigue 
syndrome.  

Finally, the record does not contain an audiogram.  The only 
post service evidence regarding the veteran's hearing loss is 
the September 2003 VA fee basis ear, nose, and throat 
examination, which states only that the veteran has 
sensorineural hearing loss.  This is not sufficient 
information in which to evaluate the veteran's bilateral 
hearing loss.  The Board finds that an attempt must be made 
to obtain an audiogram with the necessary information to 
evaluate the veteran's hearing loss.  

At this juncture, the Board notes that it is aware the 
veteran resides overseas in England, and that arranging the 
necessary examinations may be difficult.  However, the VCAA 
provides that the VA has a duty to assist the veteran, and 
this duty is not lessened according to where the veteran 
chooses to live.  

In this regard, the Board also notes that the veteran has 
retired from a career in the military, and he has expressed a 
willingness to report for his examinations at a U.S. military 
base.  The Board suggests that, if possible, the examinations 
be arranged to be conducted at a U.S. military base somewhere 
in the proximity of the veteran's home.  The Board believes 
that examinations conducted at a military base would be the 
most likely to contain the required information, especially 
in the case of the requested hearing examination. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination by a specialist in 
gastroenterology, if possible, to 
determine the presence and etiology of 
gastroesophageal reflux disease.  Copies 
of the veteran's medical records 
contained in the claims folder should be 
provided to the examiner for use in the 
study of this case.  All indicated tests 
and studies should be conducted.  After 
completion of the examination and review 
of the medical records, the examiner 
should attempt to answer the following 
questions: 1) Does the veteran currently 
have a diagnosis of chronic 
gastroesophageal reflux disease or any 
other similar disability?  2) If the 
veteran is found to have a chronic 
disability, is it as likely as not that 
this disability was first incurred due to 
active service?  The reasons and bases 
for all opinions should be provided. 

2.  The veteran should be afforded an 
ear, nose, and throat examination in 
order to determine whether the veteran 
has a chronic disability manifested by 
dizziness.  Copies of the veteran's 
medical records contained in the claims 
folder should be provided to the examiner 
for use in the study of this case.  All 
indicated tests and studies should be 
conducted.  After completion of the 
examination and review of the medical 
records, the examiner should attempt to 
answer the following questions: 1) Does 
the veteran currently have a chronic 
disability manifested by dizziness?  If 
so, what is the diagnosis?  2) If the 
veteran is found to have a chronic 
disability manifested by dizziness, is it 
as likely as not that this disability was 
first incurred due to active service?  
The reasons and bases for all opinions 
should be provided. 

3.  The veteran should be afforded a VA 
or fee basis examination by a neurologist 
in order to determine whether or not the 
veteran has a chronic disability 
manifested by dizziness or a chronic 
disability manifested by parasthesias of 
the feet.  Copies of the veteran's 
medical records contained in the claims 
folder should be provided to the examiner 
for use in the study of this case.  All 
indicated tests and studies should be 
conducted.  After completion of the 
examination and review of the medical 
records, the examiner should attempt to 
answer the following questions: 1) Does 
the veteran currently have a chronic 
disability manifested by dizziness?  If 
so, what is the diagnosis?  2) Does the 
veteran currently have a chronic 
disability manifested by parasthesias of 
the feet?  If so, what is the diagnosis?  
3) If the veteran is found to have a 
chronic disability manifested by 
dizziness or parasthesias of the feet, is 
it as likely as not that one or both of 
these disabilities was first incurred due 
to active service?  The reasons and bases 
for all opinions should be provided. 

4.  The veteran should be afforded an 
examination to determine whether or not 
the veteran has a chronic disability 
manifested by fatigue, to include chronic 
fatigue syndrome.  Copies of the 
veteran's medical records contained in 
the claims folder should be provided to 
the examiner for use in the study of this 
case.  The findings of the ear, nose, and 
throat examination and neurological 
examination ordered above should also be 
provided to the examiner, as should a 
copy of the entire remand portion of this 
decision.  All indicated tests and 
studies should be conducted.  After 
completion of the examination and review 
of the medical records, the examiner 
should attempt to answer the following 
questions: 1) Does the veteran currently 
have debilitating fatigue severe enough 
to reduce daily activity to less than 50 
percent of the usual level for at least 
six months?  2) If so, does the veteran 
have six or more of the following: low 
grade fever, nonexudative pharyngitis, 
palpable or tender cervical or axillary 
lymph nodes, generalized muscle aches or 
weakness, fatigue lasting 24 hours or 
longer after exercise, headaches (of a 
type, severity, or pattern that is 
different from headaches in the pre-
morbid state), migratory joint pains, 
neuropsychologic symptoms, or sleep 
disturbance?  3) If so, have all other 
clinical conditions that may produce 
similar symptoms been excluded by 
history, physical examination, and 
laboratory tests?  4) If the previous 
answers are all positive, is it as likely 
as not that the veteran has a chronic 
fatigue syndrome that was initially 
incurred due to active service?  The 
reasons and bases for all opinions should 
be provided. 

5.  The veteran should be afforded an 
audiology examination.  Copies of the 
veteran's medical records contained in 
the claims folder should be provided to 
the examiner for use in the study of this 
case.  All indicated tests and studies 
should be conducted.  The examiner should 
provide the pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz, as well as 
the percentage of speech discrimination 
for each ear utilizing the Maryland CNC 
test.  

6.  If any benefit sought on appeal, 
remains denied, a supplemental statement 
of the case should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


